Case 5:21-cv-00606-SMH-MLH Document 34 Filed 08/25/21 Page 1 of 2 PageID #: 97




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

FREDERICK CHARLES PRESTON JR                          CIVIL ACTION NO. 21-cv-606

VERSUS                                                CHIEF JUDGE HICKS

J MELVIN                                              MAGISTRATE JUDGE HORNSBY


                                 MEMORANDUM ORDER

        Frederick Charles Preston, Jr. (“Plaintiff”), who is self-represented, filed this civil

 rights action related to an alleged use of force incident and related events that took place

 at CCC in January 2021. Before the court are three discovery motions filed by Plaintiff.

 For the reasons that follow, the motions are denied without prejudice.

        Plaintiff filed a letter (Doc. 24) in July 2021 and asked that the court order the

 production of various statements, photos, an ARP grievance, and the like. The clerk of

 court docketed the letter as a Motion for Order to Produce, and a notice was issued to allow

 for briefing. Plaintiff later filed two items titled Motion to Produce (Docs. 26 & 29). The

 first asks the court to order CCC and the sheriff’s office to provide Plaintiff with matters

 including video footage associated with the incident. The other motion asks for statements,

 videos, etc. related to an internal affairs proceeding.

        Defendants have responded to the first two motions and explained that they did not

 receive Plaintiff’s requests before he filed his motions. Defendants state that they are

 treating the motions as requests for production of documents, and they will serve Plaintiff

 with timely responses.
Case 5:21-cv-00606-SMH-MLH Document 34 Filed 08/25/21 Page 2 of 2 PageID #: 98




         Federal Rule of Civil Procedure 34 allows a party to request another party to produce

 documents, which must be nonprivileged and relevant to a party’s claim or defense and

 proportional to the needs of the case. See Fed. R. Civ. Pro. 26(b)(1). Rule 34 requires the

 party making the request to serve opposing counsel with a written request for production

 of documents. The opposing party then has 30 days to serve a response. Neither the request

 for production nor the response is to be filed with the court. Fed. R. Civ. Pro. 5(d)(1)(A).

 It is only if the defendant does not serve a timely response, or if the party making the

 request wishes to challenge the adequacy of the response, that the requesting party files a

 motion to compel. Fed. R. Civ. Pro. 37.

         There is no indication that Plaintiff served a request for production on defendants

 before he filed a motion with the court. His motions are, therefore, premature, so each of

 the motions (Docs. 24, 26, & 29) are denied without prejudice. Defense counsel has stated

 that the first two motions will be treated as Rule 34 requests for production, and the court

 asks that defendants treat the third motion in the same manner. Plaintiff will, therefore,

 receive responses within 30 days of the filing of each motion, allowing reasonable time for

 mail service.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 25th day of August,

 2021.




                                          Page 2 of 2
